 Case 4:20-cv-00785-ALM Document 7 Filed 01/07/21 Page 1 of 2 PageID #: 520




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

PUSH DATA LLC,

               Plaintiff,                           Civil Action No. 4:20-cv-785-ALM
       v.

INTER-CONTINENTAL HOTELS                             DEMAND FOR JURY TRIAL
GROUP, INC.,

               Defendant.


               PLAINTIFF’S MOTION TO EXTEND SERVICE DEADLINE

       WHEREAS, Plaintiff Push Data LLC (“Plaintiff”), filed its Complaint (D.I. 1) against

Defendant Inter-Continental Hotels Group, Inc. (“Defendant”) on October 9, 2020;

       WHEREAS, in light of the circumstances surrounding the COVID-19 pandemic, Plaintiff

refrained from formally serving Defendant with the summons and Complaint, but did give

Defendant notice of suit by letter with a courtesy copy of the Complaint and associated

documents;

       WHEREAS, Plaintiff has been attempting to work with Defendant in an effort to resolve

the matter and believes this effort may still yield productive results;

       WHEREAS, the impact of the COVID-19 pandemic has not yet abated;

       WHEREAS, the 90-day deadline, pursuant to Fed. R. Civ. P. Rule 4(m), for service of the

Complaint and summons is currently January 7, 2021;

       THEREFORE, Plaintiff hereby requests that the deadline pursuant to Fed. R. Civ. P. Rule

4(m) for service of the summons and Complaint be extended by 30 days, to February 8, 2021.




                                                 -1-
 Case 4:20-cv-00785-ALM Document 7 Filed 01/07/21 Page 2 of 2 PageID #: 521




                                                    Respectfully submitted,

DATED: January 7, 2021
                                           DEVLIN LAW FIRM LLC

                                           /s/Timothy Devlin
                                           Timothy Devlin
                                           tdevlin@devlinlawfirm.com
                                           1526 Gilpin Ave.
                                           Wilmington, Delaware 19806
                                           Telephone: (302) 449-9010
                                           Facsimile: (302) 353-4251

                                           Attorneys for Plaintiff
                                           Push Data LLC




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on all counsel of record via the Court’s ECF system.


                                            /s/ Timothy Devlin
                                            Timothy Devlin




                                              -2-
